                          Case 1:19-cv-00179-JRH-BKE Document 42 Filed 03/23/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                  Southern District of Georgia
                  CHARLES EVERETT WILLIAMS,

                                           Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE

                                                                                                      CV 119-179
                                             V.                                   CASE NUMBER:
                  FPL FOOD, LLC,

                                           Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with the Order of the Court entered this 23rd day of March 2021, the Defendant's

                     motion for summary judgment is GRANTED. Judgment is hereby entered in favor of the Defendant

                     and this case stands CLOSED.




                  0DUFK                                                John E. Triplett, Acting Clerk
           Date                                                                 Clerk
                                                                                C e



                                                                                (By)
                                                                                 By)) Deputy Clerk
                                                                                (B           Cler
                                                                                             Cl ek
GAS Rev 10/2020
